                   UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
 Marianne Geraci,                               §
             Plaintiff                          §
                                                §
    v.                                          §        Case No. 1:19-CV-340-LY-SH
                                                §
 City of Austin, Steve Adler, Elaine            §
 Hart, Criminal Prosecution Division,           §
 Bianca Bentzin, Chase Gomillion,               §
 City of Austin Attorney’s Office,              §
 Anne Morgan, King & Spalding,                  §
 L.L.P. and Their Attorneys, S. Saliya          §
 Subasinghe, Mike Stenglein, Austin             §
 Police Officers, Hubert Acevedo,               §
 Jason Borne, Joshua Dozier, Gerardo            §
 Gonzalez, Michael Barger, Brian                §
 Manley, Christopher Davis, Jason               §
 Bryant,                                        §
               Defendants                       §

                                           ORDER

   Before this Court is Plaintiff’s Third Amended Response to Defendants’ Rule 12(b)(1) & (6)

Motion to Dismiss, filed November 30, 2019 (Dkt. No. 52) (“Plaintiff’s Response”).

   Defendants filed their pending Motion to Dismiss on October 22, 2019 (Dkt. No. 31)

(“Defendants’ Motion”). After receiving an extension of time and leave to exceed the page limit,

Plaintiff timely filed her Response to Defendants’ Motion on November 19, 2019 (Dkt. No. 44),

and Defendants filed a Reply on November 20, 2019 (Dkt. No. 45).

   Pursuant to Rule CV-7(f)(1) of the Local Rules of the United States District Court for the

Western District of Texas, briefing on Defendants’ Motion is complete, and no further submissions

on that motion are allowed absent leave of court, which Plaintiff neither sought nor received.

Plaintiff’s Response therefore will be given no consideration.
   Plaintiff is reminded that all litigants, including those proceeding pro se, are expected to adhere

to the local rules and the governing rules of procedure. See, e.g., Hulsey v. State, 929 F.2d 168,

171 (5th Cir. 1991) (“The right of self-representation does not exempt a party from compliance

with relevant rules of procedural and substantive law.”) (quoting Birl v. Estelle, 660 F.2d 592, 593

(5th Cir. 1981)).

   SIGNED on December 2, 2019.



                                           SUSAN HIGHTOWER
                                           UNITED STATES MAGISTRATE JUDGE




                                                   2
